

113 S1878 IS: Protecting Youth At-Risk for Sex Trafficking Act
U.S. Senate
2013-12-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1878IN THE SENATE OF THE UNITED STATESDecember 19, 2013Mr. Baucus (for himself, Mr. Hatch, Mr. Wyden, Mr. Rockefeller, Mr. Grassley, Mr. Brown, and Mr. Casey) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo better enable State child welfare agencies to prevent sex trafficking of children and serve the needs of children who are victims of sex trafficking, and for other purposes.1.Short title(a)Short titleThis Act may be cited as the
		  Protecting Youth At-Risk for Sex Trafficking Act.(b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title.TITLE I—Addressing the risks that make youth vulnerable to sex trafficking and other negative outcomesSec. 101. Identifying and screening youth at risk of sex trafficking.Sec. 102. Improvements to another planned permanent living arrangement as a permanency option.TITLE II—Empowering older youth vulnerable to domestic sex trafficking and other negative outcomesSec. 201. Empowering foster youth age 14 and older in the development of their own case plan and transition planning for a successful adulthood.Sec. 202. Ensuring foster youth have a birth certificate, Social Security card, driver's license or equivalent State-issued identification card, and a bank account.TITLE III—Data and ReportsSec. 301. Streamline data collection and reporting on sex trafficking.Sec. 302. Recommendations to Congress for expanding housing for youth victims of trafficking.TITLE IV—National Advisory Committee on Domestic Sex TraffickingSec. 401. National Advisory Committee on Domestic Sex Trafficking.TITLE V—Budgetary EffectsSec. 501. Determination of budgetary effects.IAddressing the
			 risks that make youth vulnerable to sex trafficking and other negative
			 outcomes101.Identifying
			 and screening youth at risk of sex traffickingSection 471(a)(9) of the Social Security Act
			 (42 U.S.C. 671(a)(9)) is amended—(1)in subparagraph
			 (A), by striking and;(2)in subparagraph
			 (B), by inserting and after the semicolon; and(3)by adding at the
			 end the following:(C)not later than—(i)1 year after the date of enactment of the Protecting Youth At-Risk for Sex Trafficking Act, demonstrate to the
				Secretary that it has developed, in consultation with the child protective
				services agency or unit for the State, policies and procedures for identifying and
				screening, and to determine appropriate State action and services, any child
				who the State has reasonable cause to believe is a victim of sex trafficking
				(as defined in section 103(10) of the Trafficking Victims Protection Act of
				2000 (22 U.S.C. 7102(10))) or a severe form of trafficking in persons described
				in paragraph (9)(A) of that Act (22 U.S.C. 7102(9)(A)) or is at risk of being a
				victim of either kind of trafficking (including at the option of the State, any
				individual who has not attained age 26 without regard to whether that
				individual is or was in foster care under the responsibility of the State);
				and(ii)2 years after the date of enactment of the Protecting Youth At-Risk for Sex Trafficking Act, demonstrate to the
				Secretary that it is implementing, in consultation with the child protective
				services agency or unit for the State, the policies and procedures developed under
				clause
				(i)..102.Improvements
			 to another planned permanent living arrangement as a permanency option(a)Elimination of
			 the option for children under age 16(1)In
			 generalSection 475(5)(C) of the Social Security Act (42 U.S.C.
			 675(5)(C)) is amended by inserting only in the case of a child who has
			 attained age 16 before (in cases where the State agency has
			 documented.(2)Conforming
			 amendmentSection 422(b)(8)(A)(iii)(II) of such Act (42 U.S.C.
			 622(b)(8)(A)(iii)(II)) is amended by inserting , subject to the
			 requirements of paragraphs (5)(C) and (10) of section 475 after
			 arrangement.(b)Additional
			 requirements(1)In
			 generalPart E of title IV of the Social Security Act (42 U.S.C.
			 670 et seq.) is amended by inserting after section 475 the following new
			 section:475A.Additional case plan and case review system
		  requirements(a)Requirements for
				another planned permanent living arrangementIn the case of any
				child for whom another planned permanent living arrangement is the permanency
				plan for the child, the following requirements shall apply for purposes of
				approving the case plan for the child and the case system review procedure for
				the child:(1)Documentation
				of intensive, ongoing, unsuccessful efforts for family
				placementAt each permanency hearing held with respect to the
				child, the State agency documents the intensive, ongoing, and, as of the date
				of the hearing, unsuccessful efforts made by the State agency to return the
				child home, place the child with a fit and willing relative, place the child with a legal guardian, or place the child for adoption,  including through efforts that utilize
				search technology to find biological family members for children in the child
				welfare system.(2)Redetermination
				of appropriateness of placement at each permanency hearingAt
				each permanency hearing held with respect to the child, the court or
				administrative body appointed or approved by the court conducting the hearing
				on the permanency plan for the child shall do the following:(A)Ask the child if
				the child wants to be adopted.(B)Make a judicial
				determination of a compelling reason with respect to each of the following
				options for why it continues to be not in the best interests of the child
				to—(i)return
				home;(ii)be placed with a
				fit and willing relative;(iii)be placed with
				a legal guardian; or(iv)be placed for
				adoption.(C)Identify the
				barriers to permanency plans other than another planned permanent living
				arrangement for the child.(D)Make a new
				determination that another planned permanent living arrangement is the
				appropriate permanency plan for this child and submit findings as to why, as of
				the date of the hearing, another planned permanent living arrangement is the
				best permanency plan for the child.(E)Require the State
				agency to document at the next permanency hearing held with respect to the
				child the intensive, ongoing, efforts made by the State agency to address such
				barriers and allow a different permanency plan for the child.(3)Demonstration
				of support for engaging in age or developmentally appropriate activities and
				social eventsThe State agency shall appear before the court or
				administrative body appointed or approved by the court and demonstrate, not
				less frequently than every 6 months while the child is placed in another
				planned permanent living arrangement—(A)the steps the
				State agency is taking, including with respect to reducing barriers such as
				paper work or other documentation, to ensure the child has regular, ongoing
				opportunities to engage in age or developmentally appropriate activities,
				including social events; and(B)that an
				individual, other than a caseworker, is the caregiver for the child for
				purposes of the reasonable and prudent parent standard (as defined in section 475(9)), including with respect
				to authority for signing permission slips and giving informal permission for
				the child to participate in age or developmentally appropriate activities,
				including social
				events..(2)Conforming
			 amendments(A)State plan
			 requirements(i)Part
			 BSection 422(b)(8)(A)(ii) of the Social Security Act (42 U.S.C.
			 622(b)(8)(A)(ii)) is amended by inserting in accordance with the
			 requirements of section 475A after section
			 475(5)).(ii)Part
			 ESection 471(a)(16) of the Social Security Act (42 U.S.C.
			 671(a)(16)) is amended—(I)by inserting
			 and in accordance with the requirements of section 475A after
			 section 475(1); and(II)by striking
			 section 475(5)(B) and inserting sections 475(5) and
			 475A.(B)DefinitionsSection
			 475 of the Social Security Act (42 U.S.C. 675) is amended—(i)in
			 paragraph (1), in the matter preceding subparagraph (A), by inserting
			 meets the requirements of section 475A and after written
			 document which;(ii)in
			 paragraph (5)(C), as amended by subsection (a)(1)—(I)by inserting
			 , as of the date of the hearing, after compelling reason
			 for determining; and(II)by inserting
			 subject to the requirements of section 475A(a), after
			 another planned permanent living arrangement,; and(iii)by adding at the end the following:(9)(A)The term
				reasonable and prudent parent standard means the standard
				characterized by careful and sensible parental decisions that maintain a
				child's health, safety, and best interests while at the same time encouraging
				the child's emotional and developmental growth, that a caregiver shall use when
				determining whether to allow a child in foster care under the responsibility of
				the State to participate in extracurricular, enrichment, and social
				activities.(B)For purposes of subparagraph (A), the
				term caregiver means a foster parent with whom a child in foster
				care has been placed or a designated official for a child care institution in
				which a child in foster care has been placed.(10)(A)(i)The term age or
				developmentally appropriate means activities or items that are generally
				accepted as suitable for children of the same chronological age or level of
				maturity or that are determined to be developmentally appropriate for a child,
				based on the development of cognitive, emotional, physical, and behavioral
				capacities that are typical for an age or age group.(ii)In the event that any age related activities have implications relative to a child or youth’s academic curriculum, nothing in this part or part B shall be construed to authorize an officer or employee of the Federal Government to mandate, direct, or control a State, local educational agency, or school’s specific instructional content, academic achievement standards and assessments, curriculum, or program of instruction.(B)In the case of a specific child, the
				term means activities or items that are suitable for that child based on the
				developmental stages attained by the child with respect to the child's
				cognitive, emotional, physical, and behavioral
				capacities..(c)Collected child
			 support directed to the youth(1)Foster youth in
			 another planned permanent living arrangementSection 457(e)(1) of the Social Security
			 Act (42 U.S.C. 657(e)(1)) is amended by inserting unless the permanency
			 plan for the child is another planned permanent living arrangement, in which
			 case the amounts collected (without any reimbursement to the Federal
			 Government) shall be deposited by the State agency responsible for supervising the child's placement in an account established for the benefit of the child and only used for payment of fees or other costs attributable to
			 the child's participation in age or developmentally appropriate
			 activities (until the child attains 18 years of age or such higher age as the State has elected under section 475(8)(B)(iii) at which time any funds in the account shall be paid to the child) before the semicolon.(2)Former foster
			 youth who have aged out of foster careSection 457 of the Social
			 Security Act (42 U.S.C. 657) is amended—(A)in subsection
			 (a), in the matter preceding paragraph (1), by striking (d) and
			 (e) and inserting (d), (e), and (f); and(B)by adding at the
			 end the following new subsection:(f)Youth age 18 or
				older in foster careNotwithstanding the preceding provisions of
				this section, amounts collected by a State as child support for months in any
				period on behalf of a child who is in foster care under the responsibility of
				the State on the date the child attains 18 years of age or such higher age as
				the State has elected under section 475(8)(B)(iii) shall be paid to the child
				(without any reimbursement to the Federal
				Government)..(3)State plan amendmentSection 454(11) of the Social Security Act (42 U.S.C. 654(11)) is amended—(A)in subparagraph (A), by striking and after the semicolon;(B)in subparagraph (B), by adding and after the semicolon; and(C)by inserting after subparagraph (B), the following:(C)provide a description of the procedures the State has in effect to comply with the requirements under section 457(e)(1) regarding funds collected on behalf of a child in another planned permanent living arrangement and with the requirements under section 457(f) regarding payment of  amounts collected on behalf of a child who is in foster care under the responsibility of the State on the date the child attains 18 years of age or such higher age as the State has elected under section 475(8)(B)(iii);.(d)Effective
			 dates(1)In
			 generalExcept as provided in paragraph (2), the amendments made
			 by this section shall take effect on the date that is 1 year after the date of
			 enactment of this Act.(2)Delay of child
			 support amendment permitted if state legislation requiredIn the
			 case of a State plan approved under section 454 of the Social Security Act
			 which requires State legislation (other than legislation appropriating funds)
			 in order for the plan to meet the additional requirements imposed by the
			 amendments made by subsection (c), the State plan shall not be regarded as
			 failing to comply with the additional requirements solely on the basis of the
			 failure of the plan to meet the additional requirements before the first day of
			 the first calendar quarter beginning after the close of the first regular
			 session of the State legislature that begins after the date of enactment of
			 this Act. For purposes of the previous sentence, in the case of a State that
			 has a 2-year legislative session, each year of such session shall be deemed to
			 be a separate regular session of the State legislature.IIEmpowering older
			 youth vulnerable to domestic sex trafficking and other negative
			 outcomes201.Empowering
			 foster youth age 14 and older in the development of their own case plan and
			 transition planning for a successful adulthood(a)In
			 generalSection 475(1)(B) of
			 the Social Security Act (42 U.S.C. 675(1)(B)) is amended by adding at the end
			 the following: With respect to a child who has attained age 14, the plan
			 developed under this paragraph for the child, the permanency plan required for
			 the child under paragraph (5)(C), and any revisions or additions to such plans,
			 shall be developed in consultation with the child and, at the option of the
			 child, with up to 2 members of the case planning team who are chosen by the
			 child and who are not the child's foster parent or caseworker. A State may
			 reject an individual selected by a child to be a member of the case planning
			 team at any time if the State has good cause to believe that the individual
			 would not act in the best interests of the child. One individual selected by a
			 child to be a member of the child's case planning team may be designated to be
			 the child's advisor and, as necessary, advocate, with respect to the
			 application of the reasonable and prudent parent standard to the
			 child..(b)Conforming
			 amendments To include youth 14 and older in transition planningSection 475 of such Act (42 U.S.C. 675) is
			 amended—(1)in paragraph (1)(D), by striking
			 Where appropriate, for a child age 16 and inserting For a
			 child age 14; and(2)in paragraph
			 (5)—(A)in subparagraph
			 (C)—(i)by striking 16 and inserting 14; and(ii)by striking independent living and inserting a successful adulthood and that the permanency plan for the child is developed in accordance with the requirements specified in paragraph (1)(B); and(B)in subparagraph
			 (I), by striking 16 and inserting 14.(c)Transition
			 planning for a successful adulthoodParagraphs (1)(D) and (5)(C)(iii) of section 475 of such Act (42 U.S.C. 675) are each amended by
			 striking independent living and inserting a successful
			 adulthood.(d)List of
			 rightsSection 475A of the Social Security Act, as added by
			 section 102(b)(1), is amended by adding at the end the following new
			 subsection:(b)List of
				rightsThe case plan for any child in foster care under the
				responsibility of the State or with respect to whom adoption or kinship
				guardianship, assistance is made available under this part, who has attained
				age 14 shall include an age or developmentally appropriate written document that describes the child's rights with
				respect to education, health, visitation, and court participation, and to
				staying safe and avoiding exploitation and a signed acknowledgment by the child
				that the child has been provided them with a written copy of such
				document..(e)ReportNot
			 later than 2 years after the date of enactment of this Act, the Secretary of
			 Health and Human Services shall submit a report to Congress regarding the
			 implementation of the amendments made by this section. The report shall
			 include—(1)an analysis of
			 how States are administering the requirement of section 475(1)(B) of the Social
			 Security Act, as amended by subsection (a) of this Act, to permit a child in
			 foster care who has attained age 14 to select up to 2 members of the child's
			 case planning team from individuals who are not the child's foster parent or
			 caseworker for the development of the  plan
			 for the child under paragraph (1)(B) of section 475 of such Act, the permanency plan required for
			 the child under paragraph (5)(C) of section 475 of such Act, and for any revisions or additions to such plans; and(2)a description of
			 best practices of States with respect to the administration of the
			 requirement.202.Ensuring
			 foster youth have a birth certificate, Social Security card, driver's license or equivalent State-issued identification card, and a bank
			 account(a)Case review
			 system requirementSection
			 475(5)(I) of the Social Security Act (42 U.S.C. 675(5)(I)) is amended—(1)by striking and receives
			 assistance and inserting receives assistance; and(2)by inserting
			 before the period, the following: and is not discharged from care
			 without being provided with an official birth certificate, a social security
			 card issued by the Commissioner of Social Security, a driver's license or identification card issued by a State in accordance with the requirements of section 202 of the REAL ID Act of 2005, and a fee-free (or low-fee)
			 transaction account (as defined in section 19(b)(1)(C) of the Federal Reserve
			 Act (12 U.S.C. 461(b)(1)(C))) established in the child's name at an insured
			 depository institution (as defined in section 3 of the Federal Deposit
			 Insurance Act (12 U.S.C. 1813)) or an insured credit union (as defined in
			 section 101 of the Federal Credit Union Act (12 U.S.C. 1752)), unless the
			 child, after consultation with the child's selected members of the child's case
			 planning team (if any), elects not to have such an account
			 established.(b)Penalty for
			 noncomplianceSection 474 of the Social Security Act (42 U.S.C.
			 674) is amended by adding at the end
			 the following:(h)Reduced federal
				matching percentage for administration for failure To ensure foster youth have
				a birth certificate, social security card, picture ID, and a bank accountIf
				the Secretary finds with respect to a fiscal year quarter that a State has
				failed to comply with the requirement under section 475(5)(I) to provide each
				child in foster care under the responsibility of the State with an official
				birth certificate, a social security card issued by the Commissioner of Social
				Security,  a driver's license or identification card issued by a State in accordance with the requirements of section 202 of the REAL ID Act of 2005, and a fee-free (or low-fee) transaction account (as defined in
				section 19(b)(1)(C) of the Federal Reserve Act (12 U.S.C. 461(b)(1)(C)))
				established in the child's name at an insured depository institution (as
				defined in section 3 of the Federal Deposit Insurance Act (12 U.S.C. 1813)) or
				an insured credit union (as defined in section 101 of the Federal Credit Union
				Act (12 U.S.C. 1752)) before the child is discharged from such care, (unless
				the child elects, after consultation with the child's selected members of the
				child's case planning team (if any), not to have such an account established)
				then, notwithstanding subsection (a) of this section and any regulations
				promulgated under section 1123A(b)(3), the Secretary shall reduce the Federal
				matching percentage for expenditures described in subsection (a)(3)(E) for the
				succeeding fiscal year quarter by 1 percentage point for every multiple of 10
				children for whom the Secretary determines the State failed to comply with such
				requirements (but not to exceed 25 percentage
				points)..(c)Effective
			 date(1)In generalSubject to paragraph (2), the amendments made by this section take effect on October
			 1, 2015.(2)Extension for State law amendmentIn the case of a State plan approved under
			 part B or E of title IV of the Social Security Act which the Secretary of
			 Health and Human Services determines requires State legislation (other than
			 legislation appropriating funds) in order for the plan to meet the additional
			 requirements imposed by  the amendments made by this section, the State plan shall not be regarded as
			 failing to comply with the requirements of such part solely on the basis of the
			 failure of the plan to meet such additional requirements before the first day of
			 the first calendar quarter beginning after the close of the first regular session
			 of the State legislature that ends after the 1-year period beginning with the
			 date of enactment of this Act. For purposes of the preceding sentence, in the
			 case of a State that has a 2-year legislative session, each year of the session
			 is deemed to be a separate regular session of the State legislature.IIIData and Reports301.Streamline data
			 collection and reporting on sex trafficking(a)State plan
			 requirements(1)In generalSection 471(a) of the Social Security Act (42 U.S.C.
			 671(a)) is amended—(A)by striking
			 and at the end of paragraph (32);(B)by striking the
			 period at the end of paragraph (33) and inserting a semicolon; and(C)by adding at the
			 end the following:(34)provides that for each child over whom the
				State agency has responsibility for placement, care, or supervision (including a child who is in foster care, a child for whom a State child welfare agency has an open case file but who has not been removed from the home, and a youth who is not in foster care but is receiving services under section 477), the State
				agency shall—(A)identify and document appropriately in
				agency records each child who is identified as being a victim of sex
				trafficking (as defined in section 103(10) of the Trafficking Victims
				Protection Act of 2000) or as a victim of severe forms of trafficking in
				persons described in section 103(9)(A) of the Trafficking Victims Protection
				Act of 2000 (relating to sex trafficking) as such a victim; and(B)report immediately, and in no case later
				than 24 hours after receiving, information on missing or abducted children to
				the law enforcement authorities for entry into the National Crime Information
				Center (NCIC) database of the Federal Bureau of Investigation, established
				pursuant to section 534 of title 28, United States Code, and to the National Center for Missing  and Exploited Children; and(35)contains a regularly updated description of
				the specific measures taken by the State agency to protect and provide services
				to children who are victims of sex trafficking (as defined in section 103(10)
				of the Trafficking Victims Protection Act of 2000) or as a victim of severe forms of trafficking in
				persons described in section 103(9)(A) of the Trafficking Victims Protection
				Act of 2000 (relating to sex trafficking), including efforts to
				coordinate with State law enforcement, juvenile justice, and social service
				agencies such as runaway and homeless youth shelters to serve that
				population..(2)Effective
			 date(A)In
			 generalExcept as provided in subparagraph (B), the amendments made
			 by subsection (a) shall take effect on the date that is 1 year after the date of the
			 enactment of this Act, without regard to whether final regulations required under subsection
			 (b) have been promulgated.(B)Delay permitted
			 if state legislation requiredIn the case of a State plan
			 approved under part E of title IV of the Social Security Act which the
			 Secretary of Health and Human Services determines requires State legislation
			 (other than legislation appropriating funds) in order for the plan to meet the
			 additional requirements imposed by subsection (a), the State plan shall not be
			 regarded as failing to comply with the requirements of such part solely on the
			 basis of the failure of the plan to meet such additional requirements before
			 the first day of the first calendar quarter beginning after the close of the first
			 regular session of the State legislature that ends after the 1-year period
			 beginning with the date of the enactment of this Act. For purposes of the
			 preceding sentence, in the case of a State that has a 2-year legislative
			 session, each year of the session is deemed to be a separate regular session of
			 the State legislature. Except as otherwise provided in this Act the amendments
			 made by this Act shall take effect on the date that is 1 year after the date of
			 the enactment of this Act.(b)Inclusion of
			 data in AFCARS(1)In
			 generalSection 479(c)(3) of the Social Security Act (42 U.S.C.
			 679(c)(3)) is amended—(A)in
			 subparagraph (C)(iii), by striking and after the semicolon;
			 and(B)by
			 adding at the end the following:(E)the number of children in foster care (and to the extent the Secretary determines feasible, the number of other children over whom the
				State agency has responsibility for placement, care, or supervision (including children for whom a State child welfare agency has an open case file but who have not been removed from the home and youth who are not in foster care but are receiving services under section 477)) who are identified as victims of
				sex trafficking (as defined in section 103(10) of the Trafficking Victims
				Protection Act of 2000)  or as victims of severe forms of trafficking in
				persons described in section 103(9)(A) of the Trafficking Victims Protection
				Act of 2000 (relating to sex trafficking);
				and.(2)Reports to
			 congress(A)Initial reportNot later than the date that is 2 years after the date of enactment of this Act, the Secretary of Health and Human Services shall—(i)survey each State with a State plan approved under part B or E of title IV of the Social Security Act (42 U.S.C. 621 et seq., 670 et seq.) to determine the estimated number of children in foster care and the estimated number of other children over whom the
				State agency has responsibility for placement, care, or supervision (including children for whom a State child welfare agency has an open case file but who have not been removed from the home and youth who are not in foster care but are receiving services under section 477 of such Act (42 U.S.C. 677)) who are identified as victims of
				sex trafficking (as defined in section 103(10) of the Trafficking Victims
				Protection Act of 2000)  or as victims of severe forms of trafficking in
				persons described in section 103(9)(A) of the Trafficking Victims Protection
				Act of 2000 (relating to sex trafficking); and(ii)submit a report to Congress that includes the results of such survey, including State-specific data, along with such recommendations for administrative or legislative action as the Secretary of Health and Human Services determines appropriate relating to the
			 identification of, and provision of services for, such children.(B)Annual reportsSection 479A of the Social Security Act (42 U.S.C. 679b) is amended—(i)in paragraph (5), by striking and after the semicolon;(ii)in paragraph (6)(C), by striking the period at the end and inserting ; and; and(iii)by adding at the end the following:(7)include in the
				report submitted pursuant to paragraph (5) for the first fiscal year that begins on or after the effective date of a final rule implementing the data collection required under subparagraph (E) of section 479(c)(3),  and for each succeeding fiscal year, the State-specific data collected under such subparagraph, along with such other
			 information as the Secretary determines appropriate relating to the
			 identification of, and provision of services for, the population of
			 children identified in such data..302.Recommendations to Congress for expanding housing for youth victims of traffickingPart A of title XI of the Social Security Act (42 U.S.C.  1301 et seq.) is amended by inserting after section 1123A, the following:1123B.Recommendations to Congress for expanding housing for youth victims of trafficking(a)In generalNot later than 1 year after the enactment of this section, the head of each Federal agency specified in subsection (c) shall submit a report to Congress that contains recommendations for administrative or legislative changes necessary to use programs, properties, or  other resources owned, operated, or funded by the Federal Government to provide safe housing for youth who are victims of trafficking and to provide support to entities that provide housing or other assistance to such victims.(b)ContentThe reports required by subsection (a) shall include with respect to programs, properties, or other resources owned, operated, or funded  by each Federal agency specified in subsection (c), information regarding—(1)the availability and suitability of existing Federal, State, and local housing resources that are appropriate for housing youth victims of trafficking or for providing support to entities that provide housing or other assistance to such victims, including in rural and isolated locations; and(2)the feasibility of establishing or supporting public-private partnerships to provide housing for such victims or support to entities that provide housing or other assistance to such victims.(c)Agencies subject to reporting requirementThe Federal agencies specified in this subsection are the following:(1)The Department of Defense.(2)The Department of Health and Human Services.(3)The Department of Homeland Security.(4)The Department of Housing and Urban Development.(5)The Department of Justice.(d)Victims of trafficking definedIn this section, the term victims of trafficking has the meaning given that term in section 103(15) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7102(15))..IVNational Advisory Committee on Domestic Sex Trafficking401.National Advisory Committee on Domestic Sex TraffickingTitle XI of the Social Security Act (42 U.S.C. 1301 et seq.) is amended by inserting after section 1114 the following new section:1114A.National Advisory Committee on Domestic Sex Trafficking(a)Official designationThis section relates to the National Advisory Committee on Domestic Sex Trafficking (in this section referred to as the Committee).(b)AuthorityNot later than  180 days after the date of enactment of this section, the Secretary shall establish and appoint all members of the Committee.(c)Membership(1)CompositionThe Committee shall be composed of not more than 21 members whose diverse experience and background enable them to provide balanced points of view with regard to carrying out the duties of the Committee. The Committee shall not be composed solely of Federal officers or employees.(2)SelectionThe Secretary,  in consultation with the Attorney General, shall  appoint members to the Committee.(3)Period of
			 appointment; vacanciesMembers shall be appointed for the life of the Committee. A vacancy in the Committee shall be filled in the manner in which the original appointment was made and shall not affect the powers or duties of the Committee.(4)CompensationCommittee members, with the exception of reimbursement of official travel expenses and per diem for official travel, shall serve without compensation.(d)Duties(1)National responseThe Committee shall advise the Secretary and the Attorney General on practical and general policies concerning improvements to the Nation's response to domestic sex trafficking of minors from the child welfare system and the commercial sexual exploitation of children.(2)Cooperation policiesThe Committee shall advise the  Secretary and the Attorney General on practical and general policies concerning the cooperation of Federal, State, local, and tribal governments, child welfare agencies, social service providers, physical health and mental health providers, victim service providers, State or local courts with responsibility for conducting or supervising proceedings relating to child welfare or social services for children and their families, Federal, State, and local police, juvenile detention centers and runaway and homeless youth programs, schools, and businesses and organizations that provide services to youth, on responding to domestic sex trafficking of minors and the commercial sexual exploitation of children, including the development and implementation of—(A)successful interventions with children and teens who are exposed to conditions that make them vulnerable to, or victims of, domestic sex trafficking and commercial sexual exploitation;(B)policies that reflect an understanding that safety and well-being of children and teens can be compromised by the sexualization of children, the commodification of children, and a lack of normalcy characterized by isolation, disconnection from positive, appropriate, and healthy relationships with peers and adults, and an inability to engage in age appropriate activities; and(C)the relationship between children and teens who are trafficked and the overall coarsening and desensitization of society to violence that puts the public safety of communities across the Nation at risk.(3)Definition of  commercial sexual exploitation of childrenThe Committee shall recommend a comprehensive definition of what constitutes the commercial sexual exploitation of children.(4)Best practices for States(A)In generalThe Committee shall  develop 2 tiers (referred to in this subparagraph as Tier I and Tier II) of recommended best practices for States to follow in combating the domestic sex trafficking of minors and the commercial sexual exploitation of children. Tier I shall provide States that have not yet addressed domestic sex trafficking of minors and the commercial sexual exploitation of children with  an idea of where to begin and what steps to take. Tier II shall provide States that are already working to address domestic sex trafficking of minors and the commercial sexual exploitation of children with examples of policies that are already being used effectively by other States to address trafficking issues.(B)DevelopmentThe best practices shall be based on multidisciplinary research and promising, evidence-based models and programs.(C)ContentThe best practices shall be user-friendly, incorporate the most up-to-date technology, and include the following:(i)Sample training materials, protocols, and screening tools to prepare child welfare personnel to identify and serve youth who are at-risk or  are victims of domestic sex trafficking or commercial sexual exploitation.(ii)Multidisciplinary strategies to identify victims, manage cases, and improve services to meet the unique needs of this youth population.(iii)Sample protocols and recommendations for effective, cross-system collaboration between Federal, State, local, and tribal governments, child welfare agencies, social service providers, physical health and mental health providers, victim service providers, State or local courts with responsibility for conducting or supervising proceedings relating to child welfare or social services for children and their families, Federal, State, and local police, juvenile detention centers and runaway and homeless youth programs, schools, and businesses and organizations that provide services to youth. These protocols and recommendations should include strategies to identify victims and collect, document, and share data across systems and agencies, and should be designed to help agencies better understand the type of trafficking or commercial sexual exploitation involved, the scope of the problem, the needs of the population to be served, ways to address the demand for trafficked children and youth and increase prosecutions of traffickers and purchasers of children and youth, and the degree of victim interaction with multiple systems.(iv)A list of recommendations to establish safe residential placements for foster youth who have been trafficked (as defined by the Committee) as well as training guidelines for caregivers that serve children and youth being cared for outside the home.(e)Reports(1)In generalThe Committee shall  submit an interim and a final report  on the work of the Committee to—(A)the Secretary;(B)the Attorney General;(C)the Committee on Finance of the Senate; and(D)the Committee on Ways and Means of the House of Representatives.(2)Reporting datesThe interim report shall be submitted not later than 1 year after the establishment of the Committee.  The final report shall be submitted not later than 2 years after the establishment of the Committee unless the Secretary establishes an extension period for the Committee,  in which case the final report shall be submitted not later than the last day of such period.(f)Administration(1)Agency supportThe Secretary shall direct the head of the  Administration on Children, Youth and Families of the Department of Health and Human Services to provide all necessary support for the Committee.(2)Meetings(A)In generalThe Committee will meet at the call of the Secretary at least twice a year to carry out the duties identified in this section, and more often as otherwise required.(B)ProceduresThe Secretary shall call all of the Committee meetings, prepare and approve all meeting agendas, attend all Committee meetings, adjourn any meeting when the Secretary  determines adjournment to be in the public interest, and shall chair meetings when directed to do so by an official or entity to whom the Committee reports.(3)SubcommitteesThe Committee shall be authorized to establish subcommittees or working groups, as necessary and consistent with the mission of the Committee, and any such  subcommittees or working groups shall operate under the provisions of the Federal Advisory Committee Act of 1972 (5 U.S.C. App.), the Sunshine in Government Act of 1976 (5 U.S.C. 552b), and other appropriate Federal regulations. Such subcommittees or working groups shall have no authority to make decisions on behalf of the Committee, nor shall  they report directly to any official or entity listed in subsection (d).(4)RecordkeepingThe records of the Committee and any subcommittees and working groups shall be maintained in accordance with  appropriate Department of Health and Human Services policies and procedures and  shall be available for public inspection and copying, subject to the Freedom of Information Act (5 U.S.C. 552).(g)Funding(1)In generalFrom the unobligated balance of funds made available to carry out section 414 of the Social Security Act (42 U.S.C.  614),  $400,000 of such funds are hereby transferred and made available to carry out this section.  Amounts transferred and made available to carry out this section shall remain available for expenditure until the date on which the Committee terminates and shall not be subject to reduction under a sequestration order issued under the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 900 et seq.).(2)Unobligated
			 amountsAny amounts made available to carry out this section that are
			 unobligated on the date on which the Committee terminates shall be returned to the Treasury of the United States.(h)TerminationThe Committee shall terminate 2 years after the date of establishment unless the Secretary determines that more time is necessary to allow the Committee to complete its duties, in which case the Committee shall terminate at the end of an extension period established by the Secretary (not to exceed 24 months)..VBudgetary Effects501.Determination of budgetary effectsThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the Senate Budget Committee, provided that such statement has been submitted prior to the vote on passage.